           Case 1:20-cr-00015-PKC Document 80 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v.-                                                 :   20-cr-15 (PKC)
                                                                       :
VIRGIL GRIFFITH                                                        :       ORDER
                                                                       :
                                    Defendant.                         :
---------------------------------------------------------------------- X

CASTEL, U.S.D.J.

    1. Defendant’s motion to compel discovery of material in the possession of OFAC is

        GRANTED to the extent that the government is directed to conduct a review of material

        in the possession of OFAC for the period from October 24, 2019 to the present that is

        related to Mr. Griffith’s prosecution; the government shall disclose any materials that

        must be disclosed to the defendant consistent with the government’s obligations.



    2. Defendant’s motion to compel discovery of the identity of the individual identified as

        Witness 2 is DENIED.



    3. The Court defers ruling on defendant’s motion to compel a search of files of certain

        government agencies regarding the cryptocurrency and blockchain capabilities of the

        DPRK. The parties shall meet and confer on a stipulation. The proposed stipulation shall

        be submitted to the Court no later than January 25, 2021.
         Case 1:20-cr-00015-PKC Document 80 Filed 12/22/20 Page 2 of 2




   4. The parties are directed to submit a letter to the Court by December 30, 2020 setting forth

      any reason why the Court ought not seek a date for commencement of trial on or after

      September 7, 2021 and before September 30, 2021.



   5. A conference is set for September 7, 2021 at 9:30 am in Courtroom 11D 500 Pearl Street,

      New York, NY. For reasons stated on the record, time is excluded in the interest of

      justice under the Speedy Trial Act through September 7, 2021 to allow both sides to

      discuss a resolution of this matter and review discovery.



      SO ORDERED.




Dated: December 22, 2020
       New York, New York




                                                2
